Citation Nr: 1537602	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  05-07 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Detroit, Michigan Department of Veterans Affairs Regional Office (RO).  

In a September 2010 decision, the Board denied reopening the claim of entitlement to service connection for a right knee disability.  The Veteran appealed the September 2010 denial to the Court of Appeals for Veterans Claims and in a April 2011 Order, the Court granted a Joint Motion for Remand, and vacated the Board's September 2010 denial, remanding the issue to the Board for action consistent with the Joint Motion.  This matter was most recently before the Board in August 2011, when it was remanded for further development.  


REMAND

Regrettably, the Board finds that further remand is required before the Veteran's claim on appeal can be decided.  The Board finds that there has not been significant compliance with the requests of the Board's August 2011 remand, which was issued in response to the April 2011 Joint Motion.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, remand is unfortunately necessary before a decision can be made in the appeal.

As noted in the August 2011 remand, and throughout the claims files, the Veteran has consistently reported that he was treated in an Army hospital while serving in Korea in October or December 1967 for injuries of the right knee and ankle.  Thus far, efforts to obtain records of that treatment have been unsuccessful.  A December 2013 supplemental statement of the case, details the efforts taken in response to the August 2011 remand to locate those records, all of which were requests to the National Personnel Records Center (NPRC).

In a December 2014 statement, the Veteran's representative requested that additional efforts be taken to locate the records of the Veteran's reported in-service treatment by contacting the Joint Service Records Research Center (JSRRC) in an attempt to see if that yields more successful results.  There is no indication that any action has been taken on that request and the Board is unable to find that the request is unreasonable.  Therefore, the Board finds that further remand is necessary in order to exhaust all efforts to locate any additional service medical records and to aid the Veteran in the development of his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the JSRRC, and any other records repository deemed appropriate, and request any available records pertaining to the Veteran, to include any medical records from the Veteran's time serving in Korea, or that show that the Veteran was sent from his unit at Camp Howze to a medical facility near Seoul in October or December 1967 for treatment of a knee injury.  If efforts yield negative results, a notation to that effect should be inserted in the file.  He is to be notified of unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.

2. Then, readjudicate the claim. If a decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




